 

 

 

iiliilillllliillli“”ifL.“”Ai“.WF Fllliililliiilillllillllliilil1"f5

lk \` "`> ` \

(101) ClTATlON: PETIT|ON FOR DAMAGES/REQUEST WRl`lTEN NOTICE; 181213-7080-5

24TH JUDlClAL DlSTRICT COURT
PAR|SH OF JEFFERSON
STATE OF LOU|S|ANA

ARDELL BLOUNT Case; 790-016 Div: "P"

Vel"SUS
cuARo~oNE PRoTEcTi\/E sER\/ices i_i_c P 1 ARDELL BLOUNT

To: GUARD-ONE PROTECTlVE SERVICES LLC
THROUGH R|CH FRYE

4317 WlLLlAMS BLVD

KENNER LA 70065

PARISH OF JEFFERSON

You are hereby summoned to comply With the demand contained in the PETITION
DAl\/lAGES/REQUEST VVRlTTEN NOTlCE of which a true and correct copy accompanies this
citation, or make an appearance either by filing a pleading or othervvise, in the 24th Judicial
District Court in and for the Parish of Jefferson, State of Louisiana, Within FlFTEEN (15)
CALENDAR days after the service hereof, under penalty of default

Thisservice Was requested by attorney P|US /-\. OB|OH/-\ and Was issued by the Clerk o_f Court
on the 13th day of December, 2018. ~ ' " » "

/s/ l\/lasie A Comeaux
l\/lasie A Comeaux, Deputy Clerl< of Court for
Jon A. Gegenheimer, Clerl< of Court

*** PAuPER
SERVlCE lNFORl\./lATlON

 

 

('l D'I) ClTATlON: PETlTlON FOR DAMAGES/REQUEST VVR|TTEN NOTlCE; 7 181213-7080-5

Received: Served: Returned:

Service was made:
Personal Domicilary

Unable to serve:

Not at this address _ Numerous attempts times
Vacant _ Received too late to serve
Nloved _~ No longer Works at this address

 

 

No such address Need apartment/ building number
Other
Service: $ Nlileage: S Total; S
Completed by: #
Deputy Sheriff

Parish of:

 

EXHIB|T

Thomas F. Donelon Courthouse ;200 Derbigny St. : Gretna LA70053 § d :[

Page 1 oft

 

Case 2:18-c-\/- 14295- Ll\/|A- KWR Document 1- 1 Filed 12/28/18 Page 2 of 5
c-_‘~_ \l\e_ §_.`_,\u\,"*/

  

Filed by. iran "“'“P;_,;I,:‘ is .,N.. Whj_|
Da"[€ L._S~§_..~_§__._.__..m.______,__ _lEFFEFf~,L rpi_ pH‘RE{_L Lé‘

Time'w /MT(`HN ( TNF,~

D e p u ty C | e rctt:n…
24th JUDICIAL DRS'ERIC’BG.@LJRLT E@B.)THE PARISH OF JEFFERSON

STATE OF LOUISIANA

No=-"~~ DIVISION= sEC'r'roN: if

l C\ § c r\\)l `\S_‘
A_RDELL BLOUNT
VERSUS
GUARD-ONE PROTECTIVE SERVICES, LLC

FILED:

 

DEPUTY CLERK
PETITION FOR DAMAGES
NOW INTO COURT, through undersigned counsel, comes Plaintiff, Ardell Blount, a
person of full age of majority Who is domiciled in the Orleans Parish, Louisiana, Who avers as

follows:

Made Det`endants herein are:
A. GUARD~ONE PROTECTIVE SERVICES, LLC, domestic or foreign limited
liability company authorized to and doing business in the State of Louisiana.
2.
Venue is proper under Louisiana Code of Civil Procedure, Articles 42- and 74.
3.

The Defendant is justly and truly indebted unto the Petitioner for the Wrongful
termination of his employment While he 'Was receiving treatment for his prostate cancer
diagnosis

4.

During his employment at Guard-One Protective Services, LLC, the Plaintiff Was
diagnosed with prostate cancer and had to undergo treatment During Plaintiff’s treatment his
employment Was terminated

5.
On or about December 2, 2017, the Defendant, Guard-One Protective Services, LLC,

terminated the Plaintiff’ s employment in Viol'ation of Louisiana and federal laws.

 

Case 2:18-cv-14»295-L|\/|A-KWR Document 1-1 Filed 12/28/18 Page 3 of 5

6.
At all times relevant, Defendant, Guard-One Protective Services, LLC, Was the employer

of the Plaintiff, Ardell Blount.

7.

\

Plaintitf strongly believes that he was Wrongfully terminated from his employment due to
his disability in violation of the laws. v
8.
Plaintift` therefore is entitled to and should receive lost Wages, back pay, and full benei‘its,
including but not limited to retirement benetits, associated With his employment
9.
Plaintiff is entitled to and should be fully reinstated to his employment
10.
Defendant’s actions or conduct should Warrant reasonable sanctions against it for b
violating Plaintii`fs rights
1 1 .
Plaintiff, Ardell Blount, Will show that the said injuries Were caused by the conduct of the
Det`endant, Guard-One Protective Services, hLC, in the following non-exclusive respects;
a. F ailure to exercise necessary caution and due care;
b. Failure to act as a prudent and reasonable employer;

c. Failure, generally, to exercise the degree of care commensurate With the factual

situation herein described',
d. Discrimination` against a disabled employee;
e. Violation of employee’s civil liberties; and
f. Deprivation of vested property rights
‘ 12.

The aforesaid Defendant is truly indebted unto your Plaintiiit, for such damages as are
reasonable in the premises together With legal interest thereon from date of judicial demand until
paid, for all costs of this proceeding, and for all general damages and equitable relief for the
following, to Wit: ' `

13.

Plaintiff, Ardell Blount, itemizes his damages as follows:

 

Case 2:18-cv-14295-L|\/|A-KWR Document 1-1 Filed 12/28/18 Page 4 of 5

il ' a. Past, present, and future mental anguish and emotional trauma;
b. Past, present, and future emotional distress;
c. Past, present, and future pain and suffering;
d. Past, present and future loss of pursuit of happiness;
e. Past, present, and future loss of enjoyment of life;
f. Past, present, and incurs medical, hospital, and pharmaceutical expenses; and

g. Any and all other damages itemized at the trial of this matter and provided by law.
14.

At all times relevant, Plaintiff avails himseltn of the benefits of Louisiana Code of Civil
Procedure, Article 5181, et seq. 4

WI-IEREFORE, Plaintiff, Ardell Blount, prays that Defendant, Guard~One Protective
Services, LLC, be duly cited to appear and answer this Petition; that Defendant, Guard-One
Protective Services, LLC, be served With a copy thereof and that, after the lapse of all legal
delays and due proceedings had, there be judgment herein in favor of the Plaintiff, Ardell Blount,
and against Defendant, Guard-One4 Protecti-ve Services, LLC, for pain and suft`ei'ing, mental
anguish, emotional distress, past, present, and future loss of enjoyment ot` life and pursuit of
happiness, and reasonable attorney’s fees and court costs incurred in connection with the
litigation of this matter. Plaintift` further prays that he be granted any and all such further relief

for Which he is entitled under the laWr

Respectfully Submitted,

Law 0 /1 e of Pius A. Obioha &,Associates,
LLC

././r

    

 

    

Piu’s A. onthan No. 25810)
Daniel C. Obioha (Bar No. 38361)
1550 North Broad Street

New Orleans, LA 701l9

lel: (5()4) 265-0437

Fax: (504) 265-0440

Attorneys for Plaintiff

PLEASE SERVE:

l. Guard~One Protective Services, LLC'
Through its Registered Agent:
Rich Frye
4317 Williams Blvd
Kenner, LA 70065

‘ 1 “' "T",'~r`ii
f " UE Ct`il»",’ U'r-` inc indem

.\ , g s il\l THiS OliFlCE_Qan/B
vy\/Lo»<wt/ t

4 3 'l"r" CLERK
U lSTRiCT COUR'Y

D
.Fu;. . g `l. LA~

  

 

 
 
   

 

Case 2:18-c-\/- 14295- Ll\/|A- KWR Document 1- 1 Filed 12/28/18 Page 5 of 5
- erred by hart
Date:__\l__§§_nl.&_._.m~..._______
nme WLWT °¢?> if
Deputy Cler'ie: UH£H.LBXUNER
24th JUDICIAL mer GGURAPMRLUE PARISH or JEFFERSON

 

 

sTArE or LoursrANA
h
No ‘\C@ ll tr DryrsroN= section j/
ARDELL stoUNr
vERsUs
cUARD_oNE sacrier
FILED:

 

DEPUTY CLER.K

REOUEST FOR WRITTEN NOTICE

TO: CLERK OF COURT
24th Judicial District Court
200 Derbigny Street `
Gretna, LA 70053

PURSUANT TO Article 1572 of the Louisiana Code of Civil Procedure, l hereby request
Written notice of the dates set for trial of the above numbered and entitled matter, or the date set

for trial or hearing of any pleading or motion herein, at least ten (10) days before any trial or

hearing date.

l also request notice of the signing of any final judgment cr of the rendition of any
interlocutory order or judgment in said cause as provided by Article 1913 and 1914 of the

Louisiana Code of Civil Procedure.

Respectfully Subrnitted
Law Oft' f Pius A. Obioha & Associates,

id @@/tO/Q/

Pius A. Obioha (Bar No. 25810)
Daniel C. Obioha (Bar No. 38361)
l550 North Broad Street

NeW Orleans, LA 70119

'l`el: (504) 265-0437

Fax: (504) 265-0440

Attorneys for Plaintiff

 

 

; :Oi_>\ jt L li’:. lGi`l‘li`a

 

